Citation Nr: 0709955	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  06-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  A bilateral hearing loss was not demonstrated in service, 
and a sensorienural hearing loss was not compensably 
disabling within one year of separation from service or 
otherwise linked thereto.

2.  Tinnitus was not demonstrated inservice, and the 
preponderance of the evidence is against linking tinnitus to 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated 
in service, and a sensorienural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred or aggravated inservice.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a March 2006 letter, the RO provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, he has presented testimony at a Travel Board 
hearing, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.

Background

The veteran served as an infantryman while on active duty.

Service medical records show on his August 1967 pre-induction 
examination pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

0 (5)

(Figures in parentheses represent conversion of ASA values to 
the ISO standard, in use in the military beginning in 
November 1967.)  Clinical evaluation of the ears and drums 
were normal.

Medical records do not show complaints, treatment, or 
diagnoses of hearing loss or tinnitus.

The veteran's February 1970 separation examination showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
10
10
10

10

Clinical evaluation of the ears and drums were normal.

In August 2005 the veteran underwent a VA audiological 
examination.  The veteran reported he first noticed hearing 
loss shortly after separation from service.  The veteran 
reported the onset of his tinnitus 20 years ago.  He reported 
his tinnitus was bilateral and constant.  The veteran 
indicated that while in service he was exposed to mortars, 
artillery, and aircraft noise.  He indicated that his 
greatest difficulty was background noise.  Post service noise 
included that encountered as a result of farming, hardware, 
crop adjusting, power tools, and a chain saw.  

On the authorized VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
30
40
LEFT
10
15
15
35
45

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

The examiner noted that it was less than likely that the 
veteran's hearing loss and tinnitus were the result of 
military service.  

The examiner indicated that pure tone hearing tests done on 
induction and discharge showed the veteran's hearing was 
within normal limits on both tests.  He had significant 
history of noise exposure post service and his tinnitus did 
not start until years after his military service.

At his September 2006 Travel Board hearing, the veteran 
testified that while in service he was in the Infantry and 
was exposed to mortar and machine gun fire.  He stated he was 
not offered hearing protection.  He first noticed a hearing 
problem during and when he got out of service.  He indicated 
he had a difficult time hearing in group settings.  He first 
noticed ringing in his ears while in Vietnam.  He stated the 
ringing was constant.  The veteran testified that he was a 
farmer and drove a tractor, but it was equipped with a cab.  
He also drove a school bus and would use a power drill once 
in a while.



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  
 
Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).
Analysis

After considering the medical records in this case the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for both hearing loss and 
tinnitus.  In this regard, the service medical records do not 
show evidence of a hearing loss in service as that term is 
defined by 38 C.F.R. § 3.385.  Further, the service medical 
records do not reveal any evidence of tinnitus inservice.  
Finally, there is no competent evidence that a sensorineural 
hearing loss was compensably disabling within one year of 
separation from active duty.  

While the veteran currently shows evidence of a sensorineural 
hearing loss, when asked whether the appellant's 
current hearing loss is related to service a VA examiner 
noted that the hearing loss and tinnitus was less than likely 
the result of military service.  It was noted that the 
hearing test done on induction and discharge showed that his 
hearing was within normal limits on both tests.  No examiner 
has specifically linked a hearing loss to service.  As such, 
in the absence of competent evidence linking either tinnitus 
or a hearing loss to service the Board finds that service 
connection is not in order.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


